FILED
                            NOT FOR PUBLICATION                             MAY 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50106

               Plaintiff - Appellee,             D.C. No. 3:10-cr-03984-WQH

  v.
                                                 MEMORANDUM *
DANIEL JOSEPH SALAZAR,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Daniel Joseph Salazar appeals from the 46-month sentence imposed

following his guilty-plea conviction for importation of cocaine, in violation of 21

U.S.C. §§ 952 and 960. We have jurisdiction under 28 U.S.C. § 1291, and we




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      Salazar contends that the district court procedurally erred by failing to

appreciate its discretion under Kimbrough v. United States, 552 U.S. 85 (2007), to

deviate from the advisory sentencing Guidelines based on policy differences with

the Guidelines. The record reflects that the district court was aware of its

discretion to deviate from the Guidelines, but chose not to do so. See United States

v. Henderson, 649 F.3d 955, 964 (9th Cir. 2011) (“[D]istrict courts are not

obligated to vary from the . . . Guidelines on policy grounds if they do not have, in

fact, a policy disagreement with them.”).

      AFFIRMED.




                                            2                                     11-10126